DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/125,670, originally filed 09/08/2018, claims no foreign priority.

Response to Amendment
This office action is in response to Amendments submitted on 03/30/2021 wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher et al. (hereinafter Drescher), U.S. Pub. No. 20170097280A1 in view of King et al. (hereinafter King), U.S. Pub. No. 20060201577A1.

Regarding claim 1 Drescher teaches:  
	A method for identifying an internal flaw in a part produced using additive manufacturing (Drescher ¶ 0041), the method comprising:
	calculating a proof load of the part, wherein the proof load is a load that when applied to the part will cause the part to fail based on presence of the internal flaw in the part, wherein the proof load is dependent upon an operational load for the part and stress intensity data for a material of the part (Drescher, fig 1, ¶ 0032-¶ 0033, Drescher states in ¶ 0032 that the “thermal imaging camera can be connected to circuitry (or another device) so that the images and other information collected by thermal imaging camera are conveyed to the circuitry . . .” and in 
¶ 0033 “circuitry can include a processor or be connected to a computer (not shown) that manipulates the data/outputs similarly or more extensively to arrive at values and graphs that are helpful to those designing the material of work piece and the designed element.”  Therefore Drescher teaches a calculating step between step 14 and step 18 of fig 1 which is before the testing of step 20 of fig 1 as the circuitry is connected to the Thermal Imaging Camera at step 22 of fig 1 (step 22 is before step 20, see fig 1).  Drescher also teaches in ¶ 0033 the “circuitry can also manipulate the data/outputs to calculate various mechanical properties and defects” which may include a “proof load” as the “proof load” would be one of the “mechanical properties” of the work piece.  Data/outputs refers to, in part, known values.  Both the “operational load” and the “stress intensity data” would be known values for the work piece.  Therefore the proof load can be calculated before a load is applied to a work piece as this calculation may be done before the testing step, step 20 fig 1), 
	based on a determination that the part can withstand the proof load, applying the proof load to the part during a compliance test of the part, wherein the proof load causes the part to fracture, when applied to the part, based on presence of the internal flaw in the part that is of a threshold size at which the internal flaw would cause cracking and potential part failure when the part is placed under the operational load (Drescher, ¶ 0032-¶ 0035, defects in the material reads on internal flaw (¶ 0032 line 4-6), internal flaw is determined by Thermal imaging test (¶ 0032 line 4-6), proof load is determined by static load/force test which determines certain properties and defects including proof load (¶ 0035)).
	Drescher does not teach:
	determining whether the part can withstand the proof load based on a geometry of the part and static strength data; and 
	King teaches:
	determining whether the part can withstand the proof load based on a geometry of the part and static strength data (King ¶ 0023, “peak pressure of the proof test is determined by the thickness and geometry of the glass being proof tested” reads on “proof load based on a geometry of the part”); and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for material testing as taught by Drescher by including considering the geometry of the part as disclosed by King for the benefit of reducing the number of failed parts during operations (King ¶ 0008 line 1-12).

Regarding claim 2 Drescher as modified teaches: 
	calculating the proof load to be greater than the operational load of the part (Drescher, ¶ 0035 line 18-22 operational load is a known quantity, proof load is determined through testing comparison can then be made).

Regarding claim 6 Drescher as modified teaches:
	additively manufacturing an aircraft flight control system part; and 
	wherein calculating the proof load of the part comprises calculating the proof load of the aircraft flight control system part (Drescher ¶ 0013, “work piece and designed element may be of any desired material” and “work piece may also have any configuration” reads on “aircraft flight control system part”).

Regarding claim 7 Drescher as modified teaches:
	using test equipment to apply a force to the part resulting in the proof load; and 
	measuring the force applied to achieve a full application of the proof load (Drescher fig 2, testing equipment, ¶ 0035).

Regarding claim 8 Drescher as modified teaches:
	positioning the part in a substantially maximum position in the range of movement of the one or more moving components of the part; and 
	applying the proof load to the part in the substantially maximum position (Drescher fig 2 element 32, 40, ¶ 0028 line 5-7, work piece (40) reads on part and can be arranged in stand (32) in any orientation including “a substantially maximum position” and then tests run).

Regarding claim 9 Drescher as modified teaches:
	performing one or more tests to obtain the critical fracture toughness and the threshold stress-intensity factor of the material for the part in x, y, and z directions (Drescher fig 2 element 32, 38, 40, ¶ 0028, “Displacement sensor 38 can be configured to measure the displacement of work piece 40 in any direction” therefore displacement sensor can measure displacement in “x, y, and z direction” leading to the “critical fracture toughness and the threshold stress-intensity factor of the material”).

Regarding claim 10 Drescher as modified teaches:
	identifying the static strength data including comprising tensile strength (Ftu), yield strength (Fty), yield bearing strength (Fbru), and percent elongation of the material of the part (Drescher ¶ 0035, Young’s modulus would include strain which gives percent elongation of the material and elastic limit which reads on yield bearing strength).

Regarding claim 11 Drescher as modified teaches:
	performing a simulation resulting in a binary decision (Drescher ¶ 0035, “meets the desired properties” implies a yes or no answer therefore “meets the desired properties” reads on “a binary decision”).

Regarding claim 13 Drescher as modified teaches:
	determining a thickness of a fatigue-critical section of the part; and 
(Drescher, fig 2, ¶ 0027 “width (into and out of the page in FIG 2) can be varied,” implies the width of the part is measured during the testing, “width” reads on “thickness” (¶ 0035) other areas of part can be tested and analyzed to determine material properties and defects including the proof load).

Regarding claim 14 Drescher as modified teaches:
	The method of claim 1, further comprising based on a determination that the part cannot withstand the proof load, the method further comprising:
	using a non-destructive inspection method during the compliance test of the part (Drescher ¶ 0035 – ¶ 0037, testing can be destructive or non-destructive, (¶ 0035 line 13-16)).

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 1 above and is therefore rejected on the same premise.  With regards to the one or more processors and a non-transitory computer readable storage medium Drescher teaches both (Drescher, fig 2 element 44, ¶ 0033 line 18-25, circuitry can manipulate the data, circuitry can include a processor, circuitry can be connected to a computer which would have a type of non-transitory computer readable storage medium). 

Regarding claim 16 Drescher as modified teaches:
	test equipment to apply the proof load to the part during a compliance test of the part (Drescher fig 2, testing equipment, ¶ 0035 line 1-12 static load/force test reads on compliance test).

 Regarding claim 17 Drescher as modified teaches:
	calculating the proof load of an additively manufactured part including comprising an aircraft flight control system part (Drescher ¶ 0001 line 1-4, ¶ 0013, “work piece and designed element may be of any desired material” and “work piece may also have any configuration” reads on “aircraft flight control system part”).

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 1 above and is therefore rejected on the same premise.  With regards to the one or more processors and a non-transitory computer readable storage medium Drescher teaches both (Drescher, fig 2 element 44, ¶ 0033 line 18-25, circuitry can manipulate the data, circuitry can include a processor, circuitry can be connected to a computer which would have a type of non-transitory computer readable storage medium). 

Regarding claim 20:		
	Claim 20 recites analogous limitations to claim 17 above and is therefore rejected on the same premise.  With regards to the non-transitory computer readable storage medium Drescher teaches non-transitory computer readable storage (Drescher, fig 2 element 44, ¶ 0033 line 18-25, circuitry can manipulate the data, circuitry can be connected to a computer which would have a type of non-transitory computer readable storage medium).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drescher as modified as applied to claim 1 above, and further in view of Moroni (25th Design Conference Innovative Product Creation, 2015, G. Moroni, W Syam, S. Petro, “Functionality-based part orientation for additive manufacturing”, pages 217-222, [online] [retrieved on 07/28/2020] retrieved from <https://www.sciencedirect.com> 

Regarding claim 3 Drescher as modified teaches:
	wherein the stress intensity data for the material of the part comprises a critical fracture toughness and a threshold stress-intensity factor of the material for the part, and wherein calculating the proof load of the part comprises (Drescher, ¶ 0035, critical fracture toughness and threshold stress-intensity factor may be determined while determining “the material’s Young’s modulus, yield strength, ultimate strength, and others.”): 
	Drescher does not teach:
	determining the critical fracture toughness based on a print direction of the part 
	Moroni teaches:
	determining the critical fracture toughness based on a print direction of the part (Moroni, § 1.1 line 15-16 part orientation reads on print direction, strength of the part is dependent on part orientation).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for material testing as taught by Drescher by including considering how the part orientation (print direction) of the part affects the part’s strength as disclosed by Moroni in order to “reduce support material, minimize build time, and maximizing part geometric accuracy” (Moroni, § 1.1 Part orientation problem, line 16-17). 

Claims 4, 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Drescher as modified as applied to claims 1 and 18 above, and further in view of MechaniCalc, Inc. (“Fracture Mechanics”, 07/30/2018, [online] [retrieved on 07-329-2020] retrieved from internet <https://web.archive.org/web/20180730020800/https://mechanicalc.com/reference/fracture-mechanics>)

Regarding claim 4 Drescher as modified does not teach:
	calculating the proof load based on a ratio of the critical fracture toughness and the threshold stress-intensity factor 
	MechaniCalc, Inc. teaches:
	calculating the proof load based on a ratio of the critical fracture toughness and the threshold stress-intensity factor (MechaniCalc, Inc., § Linear Elastic Fracture Mechanics (LEFM) line 1-6, K_{IC} reads on critical fracture toughness, K {app} reads on the threshold stress-intensity factor, ratio of critical fracture toughness and threshold stress-intensity fact may be a safety factor, proof load is dependent on the a safety factor).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for material testing as taught by Drescher by including the ratio of the critical fracture toughness and threshold stress-intensity factor as disclosed by MechaniCalc, Inc. in order to more accurately calculate a proof load.  

Regarding claim 5 Drescher as modified does not teach:

			                  
                    
                        
                            P
                        
                        
                            p
                            r
                            o
                            o
                            f
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            K
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            K
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                            
                        
                    
                     
                    
                        
                            P
                        
                        
                            f
                            a
                            t
                        
                    
                     
                     
                
            
	where Pproof is the proof load, Kc is the critical fracture toughness, Kt is the threshold stress- intensity factor, and Pfat is the operational load for the part 
	MechaniCalc, Inc. teaches:
	calculating the proof load according to the following relationship: 
			                  
                    
                        
                            P
                        
                        
                            p
                            r
                            o
                            o
                            f
                        
                    
                    =
                    
                        
                            
                                
                                    
                                        
                                            K
                                        
                                        
                                            c
                                        
                                    
                                
                                
                                    
                                        
                                            K
                                        
                                        
                                            t
                                            h
                                        
                                    
                                
                            
                        
                    
                     
                    
                        
                            P
                        
                        
                            f
                            a
                            t
                        
                    
                     
                     
                
            
	where Pproof is the proof load, Kc is the critical fracture toughness, Kth is the threshold stress- intensity factor, and Pfat is the operational load for the part (MechaniCalc, Inc.  § Linear Elastic Fracture Mechanics (LEFM) line 1-6, K_{IC} reads on critical fracture toughness, K_{app} reads on the threshold stress-intensity factor, operational load for the part is a known quantity,                          
                            
                                
                                    
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    c
                                                
                                            
                                        
                                        
                                            
                                                
                                                    K
                                                
                                                
                                                    t
                                                    h
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                     may be a safety factor, proof load is dependent on the operational load and a safety factor).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for material testing as taught by Drescher by including the ratio of the critical fracture toughness and threshold stress-intensity factor as disclosed by MechaniCalc, Inc. in order to more accurately calculate a proof load.  

Regarding claim 12 Drescher as modified does not teach:
	calculating a material ratio of the part as the critical fracture toughness over the threshold stress-intensity factor; 

	based on the load ratio being greater than the material ratio, applying the proof load to the part
	MechaniCalc, Inc. teaches:
	calculating a material ratio of the part as the critical fracture toughness over the threshold stress-intensity factor; 
	calculating a load ratio of the part as a limit load on the part over the operational load; and 
	based on the load ratio being greater than the material ratio, applying the proof load to the part (MechaniCalc, Inc.  § Linear Elastic Fracture Mechanics (LEFM) line 1-6, FS reads on material ratio, K_{IC} reads on critical fracture toughness, K_ {app} reads on the threshold stress-intensity factor, operational load for the part is a known quantity, proof load is determined by testing, or from calculation in claim 5, this calculation is just a rearrangement of equation in claim 5 where proof load is determined by testing).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for material testing as taught by Drescher by including the ratio of the critical fracture toughness and threshold stress-intensity factor as disclosed by MechaniCalc, Inc. in order to more accurately calculate a proof load.  

Regarding claim 19:
Drescher, fig 2 element 44, ¶ 0033 line 18-25, circuitry can manipulate the data, circuitry can be connected to a computer which would have a type of non-transitory computer readable storage medium).

Response to Arguments
Applicant’s arguments filed 03/30/2021 have been fully considered but they are not persuasive.

Regarding § II Claim Rejections – 35 U.S.C. § 103 Drescher and King, page 9-15 of Applicant’s Remarks.  Applicant argues “Drescher does not describe to first calculate ‘a proof load of the part . . . wherein the proof load is dependent upon an operational load for the part and stress intensity data for a material of the part,’ and then apply the calculated proof load ‘to the part during compliance test of the part,’ as in claim 1” (page 11).  Applicant also argues “Drescher does not describe to first calculate a load – and specifically a “proof load” that is defined in claim 1 as ‘a load that when applied to the part will cause the part to fail based on presence of the internal flaw in the part,’” (page 12). 
	Examiner respectfully disagrees.  Drescher states in ¶ 0032 that the “thermal imaging camera can be connected to circuitry (or another device) so that the images and other information collected by thermal imaging camera are conveyed to the circuitry . . .” and in ¶ 0033 “circuitry can include a processor or be connected to a computer (not shown) that manipulates the data/outputs similarly or more extensively to arrive at values and graphs that are helpful to those 
	Drescher teaches “this information could be compared to information gathered from other materials or to the desired properties and defects to determine if the material of work piece (and the corresponding designed element) meets the desired material characteristics.” 
(¶ 0039). 
	Drescher teaches in ¶ 0035, ¶ 0039, and ¶ 0040 gathering information determined during the testing step, step 20 of fig 1, to compare with the “desired properties” of a work piece to determine if the properties of work piece meets the “desired properties.”  Drescher is teaching determining if the part can withstand the “proof load” or if failure would occur as “proof load” is one of the “desired properties” of a work piece and not failing under the applied “proof load” would be mean meeting one of the “desired properties” of a work piece.  Therefore Drescher teaches applying a “proof load” to a part during a “compliance test” as the test would determine if the part could withstand the load or not.
defects (or flaws) of the designed elements, allowing insight into the characteristics of the design element without the need to test, and potentially destroy during testing, the design element” 
(¶ 0013).  Drescher teaches that a work piece, which is “representative of the designed element” may be “potentially” destroyed during testing, due to “potential defects” within the work piece.  If the ‘proof load” is one of the “desired properties” described above, then failure, or not meeting one of the ‘desired properties” may be due to “potential defects.” 
	Applicant argues “Drescher lacks description for calculation of magnitude of forces to impart” implying Drescher’s testing is done in a random manner by stating that “If a part passes a test with a random load applied, that test result does not provide any useful information” (page 12 and page 13).  
	Examiner respectfully disagrees.  Drescher teaches in ¶ 0035, ¶ 0039, and ¶ 0040 determining if the part can withstand the “proof load” or if failure occurs during testing as described above.  Drescher also teaches the testing is used to “determine the mechanical properties of a material of a work piece and to discover if the work piece’s material has any defects” (¶ 0011).  In order to discover “mechanical properties” and “defects” Drescher’s testing would not be random.  
	With respect to dependent claim 14, applicant argues that Drescher’s description “does not encompass to switch to ‘using a non-destructive inspection method during the compliance test of the part’ as a result of ‘a determination that the part cannot withstand the proof load,’ as recited in claim 14” (page 14).  
   

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/14/2021